DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities: 
Regarding claim 8, “wing angle request based a first table” should read “wing angle request based on a first table”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 17, the limitations “requested torque” and “provided torque” render the claim unclear and indefinite. It is unclear what kind of torque this limitation is referring to (e.g. braking torque, servo torque, etc.). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heil (U.S. Patent Application Publication No. 2017/0088194 A1).

    PNG
    media_image1.png
    271
    667
    media_image1.png
    Greyscale

Heil (US 2017/0088194 A1) Fig. 1
Regarding claim 1, Heil discloses:
A dynamic vehicle stability control system for a vehicle, the system comprising: an active wing extending laterally relative to a longitudinal centerline of the vehicle and configured to be rotatable to change an angle of attack relative to wind passing over the vehicle parallel to the longitudinal centerline (wing 30 is controlled by wing actuator 34 to different positions, see at least [0035], Fig. 1, and Fig. 2); 
a repositioning assembly operably coupling the active wing to the vehicle (wing actuator 34 controls wing 30 position and is mounted on one or more stanchions or arms, see at least [0034]-[0035] and Fig. 2); and 
a controller operably coupled to components and/or a sensor network of the vehicle to receive status information about the vehicle (controller or control system 20, see at least [0019]-[0020]; data gathered by wheel speed sensors, yaw sensors, and ambient air speed sensor are communicated to the control system 20, see at least [0022]-[0025]), 
wherein the repositioning assembly is operated based on a wing angle command received by the controller responsive to execution of a plurality of control algorithms executed by the controller, the controller being configured to determine the wing angle command based on (aero controller 50 determines the target amount of downforce to be generated by the wing 32 based on the dynamic conditions of the vehicle, see at least [0053]-[0054]; wing actuator 34 is controlled to place wing 30 into target position, which may be an attack angle, see at least [0059]).
Regarding claim 2, Heil discloses the elements above and further discloses:
the controller is further configured to prioritize the respective wing angle requests based on the status information (“vehicle dynamics processor will determine the levels of aerodynamic force needed or requested from the active aerodynamic elements. For example, the control system 20 may determine that a total amount of downforce would benefit vehicle dynamics” using current vehicle state and driver request information, see at least [0051]).
Regarding claim 5, Heil discloses the elements above and further discloses:
the controller is configured to determine the respective wing angle requests in parallel by determining one wing angle request from each of the control algorithms (total target aerodynamic downforce and target downforce for individual active aerodynamic elements are determined based on parameters of the vehicle dynamics such as: front and rear vehicle ride height, pitch, roll, heading angle, air velocity, and vehicle velocity, operator demands, wheel speed, wheel slip, yaw rate, and lateral and longitudinal acceleration, see at least [0054]).
Regarding claim 6, Heil discloses the elements above and further discloses:
the plurality of control algorithms comprises a wing angle monitoring algorithm configured to determine a current wing angle of attack on a continuous basis during operation of the vehicle (the control of wing position is in a loop so the wing actuator 34 places the wing 30 into a modified position in order to maintain a target downforce, see at least [0067]-[0069] and Fig. 5).
Regarding claim 11, Heil discloses:
A method of providing vehicle stability control to a vehicle having an active wing disposed on the vehicle (see at least Fig. 1 and [0031]), the method comprising: receiving status information from components and/or a sensor network of the vehicle (controller or control system 20, see at least [0019]-[0020]; data gathered by wheel speed sensors, yaw sensors, and ambient air speed sensor are communicated to the control system 20, see at least [0022]-[0025]); 
executing a plurality of control algorithms in parallel to determine a corresponding plurality of wing angle requests (“vehicle dynamics processor will determine the levels of aerodynamic force needed or requested from the active aerodynamic elements. For example, the control system 20 may determine that a total amount of downforce would benefit vehicle dynamics” using current vehicle state and driver request information, see at least [0051]); 
prioritizing the wing angle requests based on vehicle status to select a wing angle command (aero controller 50 determines the target amount of downforce to be generated by the wing 32 based on the dynamic conditions of the vehicle, see at least [0053]-[0054]); and 
directing adjustment of the active wing based on the wing angle command (wing actuator 34 is controlled to place wing 30 into target position, which may be an attack angle, see at least [0059]).
Regarding claim 12, Heil discloses the elements above and further discloses:
determining the corresponding plurality of wing angle requests comprises determining one wing angle request from each of the control algorithms (total target aerodynamic downforce and target downforce for individual active aerodynamic elements are determined based on parameters of the vehicle dynamics such as: front and rear vehicle ride height, pitch, roll, heading angle, air velocity, and vehicle velocity, operator demands, wheel speed, wheel slip, yaw rate, and lateral and longitudinal acceleration, see at least [0054])
Regarding claim 13, Heil discloses the elements above and further discloses:
the plurality of control algorithms comprises a wing angle monitoring algorithm configured to determine a current wing angle of attack on a continuous basis during operation of the vehicle (the control of wing position is in a loop so the wing actuator 34 places the wing 30 into a modified position in order to maintain a target downforce, see at least [0067]-[0069] and Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Wu et al. (CN 207579981 U; see reference N on PTO-892; hereinafter Wu).

    PNG
    media_image2.png
    296
    350
    media_image2.png
    Greyscale

Heil (US 2017/0088194 A1) Fig. 2
Regarding claim 3, Heil discloses the elements above and further discloses:
the repositioning assembly enables selection of a plurality of continuous angle of attack positions between a maximum angle of attack and a minimum angle of attack for the active wing (wing actuator 34 sets the wing 30 in different positions, see at least [0035] and Fig. 2) *Examiner sets forth the dashed line and solid line of the wing represent a maximum and minimum where the wing may be positioned in a range between the dashed and solid line positions.
Heil does not explicitly disclose:
electric motor
gear box

motor and gear adjusts the wing angle of attack (see at least [0046])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the motor and gear taught by Wu. Though Heil does not explicitly teach an electric motor and gear box, one of ordinary skill in the art would recognize the wings disclosed by Heil are adjust by the same or similar means. Additionally, one of ordinary skill in the art would have been motivated to make this modification to electronically adjust the wing angle to “enhance handling of the vehicle” (see [0039]).
Regarding claim 4, Heil discloses the elements above and further discloses:
the repositioning assembly is disposed entirely external to a body of the vehicle (wing 30 and wing actuator 34, see at least Fig. 1 and Fig. 2).
Regarding claim 7, Heil discloses the elements above but does not disclose:
the plurality of control algorithms further includes a wing deceleration algorithm and a wing yaw algorithm, 
wherein the wing deceleration algorithm is configured to detect a deployment trigger and, responsive to detecting the deployment trigger, deploy the active wing to a position that provides maximum drag, and 
wherein the wing yaw algorithm is configured to generate one of the plurality of wing angle requests based on yaw rate or driver handwheel rate.
However, Wu teaches:
the plurality of control algorithms further includes a wing deceleration algorithm and a wing yaw algorithm, wherein the wing deceleration algorithm is configured to detect a deployment trigger and, responsive to detecting the deployment trigger, deploy the active wing to a position that provides maximum drag (driver’s intention is determined at least by brake cylinder pressure signal input by driver, see at least [0050]; when braking, the wing angle of attack is changed to reach a maximum air resistance value to improve braking, see at least [0051]), and 
wherein the wing yaw algorithm is configured to generate one of the plurality of wing angle requests based on yaw rate or driver handwheel rate (driver’s intention is determined at least by steering angle and yaw angular velocity, see at least [0050]; wing creates additional yaw moments that assist the vehicle in steering, see at least [0053]).
.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Hammad (“Design and Analysis of Active Aerodynamic Control Systems for Increasing the Safety of High-Speed Road Vehicles”; see reference U on PTO-892 Page 1).
Regarding claim 8, Heil discloses the elements above but does not disclose:
the plurality of control algorithms further include a wing velocity algorithm configured to generate a first intermediate wing angle request based a first table defining a first suggested requested wing angle for vehicle velocity versus wing angle, and a second intermediate wing angle request based on a second table defining a second suggested requested wing angle for vehicle velocity versus lateral G force, and wherein the wing velocity algorithm outputs an arbitrated value among the first intermediate wing angle request or the second intermediate wing angle request.
However, Hammad teaches:
the plurality of control algorithms further include a wing velocity algorithm configured to generate a first intermediate wing angle request based a first table defining a first suggested requested wing angle for vehicle velocity versus wing angle (“In the second lookup table, the aerodynamic forces are calculated as a function of the vehicle forward speed and the attack angles”, see at least page 40 para. 1 and Figure 2.12), and a second intermediate wing angle request based on a second table defining a second suggested requested wing angle for vehicle velocity versus lateral G force (“The first lookup table is used to generate the required angles of attack of the wings to achieve the desired lateral load transfer at the current forward speed”, see at least page 40 para. 1 and Figure 2.12), and wherein the wing velocity algorithm outputs an arbitrated value among the first intermediate wing angle request or the second intermediate wing angle request (the AAD system uses the lookup table to determine the angle of attack of the wings, see at least page 40 para. 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the lookup table disclosed by Hammad. One of ordinary skill in the art would have been motivated to make this modification in order to “generate the required angles of attack of the wings to achieve the desired lateral load transfer at the current forward speed” (see page 40 para. 1).
Regarding claim 16, Heil discloses the elements above but does not disclose:
the plurality of control algorithms further include a wing velocity algorithm configured to generate a first intermediate wing angle request based a first table defining a first suggested requested wing angle for vehicle velocity versus wing angle, and a second intermediate wing angle request based on a second table defining a second suggested requested wing angle for vehicle velocity versus lateral G force, and wherein the wing velocity algorithm outputs an arbitrated value between the first intermediate wing angle request or the second intermediate wing angle request.
However, Hammad teaches:
the plurality of control algorithms further include a wing velocity algorithm configured to generate a first intermediate wing angle request based a first table defining a first suggested requested wing angle for vehicle velocity versus wing angle (“In the second lookup table, the aerodynamic forces are calculated as a function of the vehicle forward speed and the attack angles”, see at least page 40 para. 1 and Figure 2.12), and a second intermediate wing angle request based on a second table defining a second suggested requested wing angle for vehicle velocity versus lateral G force (“The first lookup table is used to generate the required angles of attack of the wings to achieve the desired lateral load transfer at the current forward speed”, see at least page 40 para. 1 and Figure 2.12), and wherein the wing velocity algorithm outputs an arbitrated value between the first intermediate wing angle request or the second intermediate wing angle request (the AAD system uses the lookup table to determine the angle of attack of the wings, see at least page 40 para. 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the lookup table disclosed by Hammad. One of ordinary skill in the art would have been motivated to make this modification in order to “generate the required angles of attack of the wings to achieve the desired lateral load transfer at the current forward speed” (see page 40 para. 1).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Merkel (“Development of Multi-Element Active Aerodynamics for the Formula SAE Car”; see reference V on PTO-892 Page 1) and further in view of Diba et al. (“Active Aerodynamic System to Improve the Safety and Handling of Race Cars in Lane Change and Wet Road Maneuvers”; already made of record on IDS; hereinafter Diba).
Regarding claim 10, Heil discloses the elements above but does not explicitly disclose:
the plurality of control algorithms further include a drag reduction system algorithm configured to, responsive to a user request, employ a table of wing angles versus vehicle speed to define a wing angle providing 
However, Merkel teaches:
the plurality of control algorithms further include a drag reduction system algorithm configured to, responsive to a user request, and  18 AttyDktNo: 84109224US01/00013wherein, while requested by the user, the drag reduction system algorithm takes priority over other control algorithms until an automated deactivation trigger is detected (driver inputs to activate or deactivate drag reduction and the wings stay open until another input from driver, such as applying pressure to brakes, triggers to close wings to end drag reduction, see at least pages 48-49 section 4.2.1.2 “Driver Initiated Control”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the drag reduction activation and deactivation taught by Merkel. One of ordinary skill in the art would have been motivated to make this modification in order to achieve “higher speed on the straights” (see page 19 section 1.5.1) and in order to switch to increasing downforce on turns to “increase in overall cornering grip” which results in “reduction in lap time” (see page 14 section 1.2 para. 1).
The combination of Heil and Merkel does not teach:
employ a table of wing angles versus vehicle speed to define a wing angle providing a lower drag for a given vehicle speed,
However, Diba teaches:
employ a table of wing angles versus vehicle speed to define a wing angle providing a lower drag for a given vehicle speed, (“applicable range of angle of attack is designed to increase the downward forces and minimize the drag forces”, see at least page 4 para. 1; lookup table is used to determine required angle of attack at a vehicle speed where the “controller tries to compromise the downward force and the drag force”, see at least page 4, “Controller System” section).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by and the drag reduction taught by Merkel by adding the wing angle table taught by Diba. One of ordinary skill in the art would have been motivated to make this modification in order “to enhance the handling and safety of race cars” (see abstract).
Regarding claim 20, Heil discloses the elements above but does not explicitly disclose:
the plurality of control algorithms further include a drag reduction system algorithm configured to, responsive to a user request, employ a 20 AttyDktNo: 84109224US01/00013table of wing angles versus vehicle speed to define a wing angle providing a lowest drag for a given vehicle speed, and wherein, while 
However, Merkel teaches:
the plurality of control algorithms further include a drag reduction system algorithm configured to, responsive to a user request, and wherein, while requested by the user, the drag reduction system algorithm takes priority over other control algorithms until an automated deactivation trigger is detected (driver inputs to activate or deactivate drag reduction and the wings stay open until another input from driver, such as applying pressure to brakes, triggers to close wings to end drag reduction, see at least pages 48-49 section 4.2.1.2 “Driver Initiated Control”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the drag reduction activation and deactivation taught by Merkel. One of ordinary skill in the art would have been motivated to make this modification in order to achieve “higher speed on the straights” (see page 19 section 1.5.1) and in order to switch to increasing downforce on turns to “increase in overall cornering grip” which results in “reduction in lap time” (see page 14 section 1.2 para. 1).
The combination of Heil and Merkel does not teach:
employ a table of wing angles versus vehicle speed to define a wing angle providing a lower drag for a given vehicle speed,
However, Diba teaches:
employ a table of wing angles versus vehicle speed to define a wing angle providing a lower drag for a given vehicle speed, (“applicable range of angle of attack is designed to increase the downward forces and minimize the drag forces”, see at least page 4 para. 1; lookup table is used to determine required angle of attack at a vehicle speed where the “controller tries to compromise the downward force and the drag force”, see at least page 4, “Controller System” section).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by and the drag reduction taught by Merkel by adding the wing angle table taught by Diba. One of ordinary skill in the art would have been motivated to make this modification in order “to enhance the handling and safety of race cars” (see abstract).
Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of De Luca (U.S. Patent Application Publication No. 2013/0226414 A1).
Regarding claim 14
the plurality of control algorithms further include a wing deceleration algorithm configured to detect a deployment trigger and, responsive to detecting the deployment trigger, deploy the active wing to a position that provides increased drag.
However, De Luca teaches:
the plurality of control algorithms further include a wing deceleration algorithm configured to detect a deployment trigger and, responsive to detecting the deployment trigger, deploy the active wing to a position that provides increased drag (control unit 24 changes the position of the aerodynamic profiles to maximum incidence position for maximizing the overall downforce generated by the rear spoiler when a force on the brake pedal 25 exceeds a predetermined threshold, see at least [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the brake threshold determination taught by De Luca. One of ordinary skill in the art would have been motivated to make this modification in order to increase stability and braking performance of a vehicle (see [0043]).
Regarding claim 15, the combination of Heil and De Luca teaches the elements above but Heil does not disclose:
detecting the deployment trigger comprises determining that brake torque and rate of brake torque application are above threshold, or 
However, De Luca teaches:
detecting the deployment trigger comprises determining that brake torque and rate of brake torque application are above threshold, or determining that a comparison of actual brake torque to requested brake torque indicates occurrence of an anti-lock brake system event (control unit 24 detects force on brake pedal 25 exceed predetermined threshold and moves the aerodynamic profiles to create maximum downforce, see at least [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the brake threshold determination taught by De Luca. One of ordinary skill in the art would have been motivated to make this modification in order to increase stability and braking performance of a vehicle (see [0043]).
Regarding claim 18, Heil discloses the elements above but does not explicitly disclose:
the plurality of control algorithms further include a wing yaw algorithm configured to generate one of the plurality of wing angle requests based on yaw rate or driver handwheel rate
However, De Luca teaches:
the plurality of control algorithms further include a wing yaw algorithm configured to generate one of the plurality of wing angle requests based on yaw rate or driver handwheel rate (control unit 24 adjusts the position of the aerodynamic profiles to oppose instability such as in cases of understeering or oversteering, see at least [0032]; oversteering/understeering tendency when cornering may be detected by time evolution of the steering angle to the time evolution of the yaw angle, see at least [0033]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the oversteering and understeering determination disclosed by De Luca. One of ordinary skill in the art would have been motivated to make this modification “in an attempt to oppose the instability” (see [0032]). 
Allowable Subject Matter
Claims 9, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 17 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Wu teaches positioning the wings in a maximum drag position when additional braking may be necessary such that the wing “reduces the braking distance and improves the driving safety of the vehicle” (see [0051]). However, Wu does not teach “generate a first value in response to a difference between the requested torque and provided torque being above a threshold” and “generate a second value, and wherein the first value or the second value is input into a third table to determine a modifier to an output of the wing velocity algorithm.”
Hammad teaches the use of a lookup table to determine a required angle of attack based on the vehicle speed (see at least page 40) but also fails to teach being above a threshold” and “generate a second value, and wherein the first value or the second value is input into a third table to determine a modifier to an output of the wing velocity algorithm.”

Wu, Hammad, and Heil fail to disclose, in combination with the elements above, the applicant’s invention as a whole. Therefore, claims 9, 17, and 19 would be allowable as outlined above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TRP (“How F1 Works: Drag Reduction System (DRS)”; see reference W on PTO-892 Page 1) teaches altering wing profiles to reduce drag and downforce for straights and the DRS system is active until the flap is released or brakes are used.
Martin (“IndyCar Engineers Talk About Wing Angles and Downforce”; see reference X on PTO-892 Page 1) teaches the use of downforce to provide more grip while turning.
Simanatis (“F1 DRS: Less Drag = More Passing”; see reference U on PTO-892 Page 2) teaches a moveable and driver controllable rear wing to reduce drag on demand in order to increase speed.
Jackson (“Aerodynamic Optimisation of Formula SAE Vehicle Using Computational Fluid Dynamics”; see reference V on PTO-892 Page 2) teaches 
Balakrishnan et al. (“Design of a Front Aerodynamic Package”; see reference W on PTO-892 Page 2) teaches producing down force and minimizing drag on a vehicle by using an electric motor actuation system to control the position of the wings.
Tarulescu et al. (“Downforce Variation Dependence of Angle of Incidence Modification for Rear Wing of High Speed Vehicles”; see reference X on PTO-892 Page 2) teaches improving vehicle performance by modifying and adjusting the angle of incidence to optimize downforce.
Kajiwara (“Passive Variable Rear-Wing Aerodynamics of an Open-Wheel Racing Car”; see reference U on PTO-892 Page 3) teaches reducing angle of attack during high speed driving to reduce downforce and drag to reduce fuel consumption and to increase downforce when cornering to increase stability.
Wolf (U.S. Patent Application Publication No. 2018/0050741 A1) teaches changing the angle of attack on a rear spoiler based on a vehicle situation such as braking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662